 

Camber Energy, Inc. 8-K [cei-8k_120318.htm]

Exhibit 10.2

 

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT

This First Amendment to Stock Purchase Agreement (“Amendment”) is made and
entered into on December 3, 2018 (“Amendment Date”), by and between Camber
Energy, Inc., a Nevada corporation, (“Company”), and the investor whose name
appears below (“Investor”).

Recitals

A.               

On November 23, 2018, Company and Investor entered into a Stock Purchase
Agreement (“Agreement”) pursuant to which Investor agreed to purchase shares of
Series C Redeemable Convertible Preferred Stock (“Preferred”) convertible into
shares of Common Stock of the Company (“Common Stock”) pursuant to a Certificate
of Designations of Preferences, Powers, Rights and Limitations of Series C
Redeemable Convertible Preferred Stock filed by the Company with the Secretary
of State of Nevada on August 25, 2016, as amended to date (“Certificate”).

B.       

As an accommodation to Company and in order to help facilitate implementation of
Company’s business plan, Investor is willing to amend the Agreement in
accordance with the terms hereof.

C.       

Certain capitalized terms used herein, but not otherwise defined herein, have
the meanings given to such terms in the Agreement and/or the Certificate.

Agreement

In consideration of the premises, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Company and Investor
agree as follows:

1.

Amendments to Agreement.  Effective on the Amendment Date, the Agreement shall
be deemed amended, restated and superseded by the following:

(a)In Section II.D of the Agreement, 106 is changed to 263, and $1,000,000.00 is
changed to $2,500,000.00; and

(b)In the definition of Base Volume in Exhibit I of the Agreement, $1 million is
changed to $800,000.00.

2.       

Acknowledgement. Company hereby acknowledges and agrees that Investor has at all
times fully and completely complied with all of its obligations under the
Agreement, the Certificate and all other Transaction Documents between Company
and Investor, and that all Delivery Notices and calculations provided by
Investor to Company were and are fully correct and accurate in all respects.

3.       

Ratification. Except as expressly provided herein, the Agreement, which is
incorporated by reference as though set forth in full herein, and Certificate
are hereby ratified and affirmed in all respects, and remain in full force and
effect. Except as expressly provided herein, the execution of this Amendment
shall not operate as a waiver of any right, power or remedy of the Investor,
constitute a waiver of any provision of any of the Agreement, Certificate or any
Transaction Document or serve to effect a novation of the obligations under the
Agreement, Certificate or any Transaction Document. Except as expressly provided
herein, the Agreement and all Transaction Documents between Company and Investor
shall continue in full force and effect and nothing herein shall act as a waiver
of any of the Investor’s rights under any of the foregoing.

Page 1 of 2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories on the Amendment Date. 

Company:       CAMBER ENERGY, INC.           By:       Name:       Title:      
        Investor:             Investor Name           By:       Name:      
Title:      

 

Page 2 of 2